FILE COPY




   BRIAN QUINN
    Chief Justice
                                     Court of Appeals                               VIVIAN LONG
                                                                                        Clerk

JAMES T. CAMPBELL
      Justice
                                      Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                    Potter County Courts Building                   P. O. Box 9540
                                                                                      79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                       Amarillo, Texas 79101-2449                     (806) 342-2650

                                    www.txcourts.gov/7thcoa.aspx

                                        February 23, 2015

Joel Cook                                          Jeffrey S. Ford
LAW OFFICES OF WM EVERETT                          Assistant Criminal District Attorney
SEYMORE                                            P.O. Box 10536
810 Main St.                                       Lubbock, TX 79408
Lubbock, TX 79401                                  * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00369-CR, 07-14-00370-CR
          Trial Court Case Number: 2013-400,580, 2013-400,581

Style: Zavier Allen v. The State of Texas

Dear Counsel:

          The following has been filed in the captioned appeal:

                     Supplemental Reporter’s Record (1 volume)



                                                     Very truly yours,
                                                     Vivian Long
                                                     VIVIAN LONG, CLERK


 xc:       Honorable Bradley S. Underwood (DELIVERED VIA E-MAIL)
           Janette Bills (DELIVERED VIA E-MAIL)